                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                     Case No. 21-cv-00634-KAW
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.
                                                                                             Re: Dkt. No. 17
                                  10     SAN FRANCISCO AIRPORT SOUTH TL,
                                         L.P., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 14, 2021, Defendants filed a motion to dismiss Plaintiff Rafael Arroyo’s first

                                  14   amended complaint. (Dkt. No. 17.) Since the filing of the motion, the Court has ruled on similar

                                  15   motions to dismiss in Case No. 21-cv-119-KAW, Arroyo v. SC Landmark Hotels, LLC, Case No.

                                  16   21-cv-338-KAW, Rios v. RLJ C San Francisco, LP, and Case No. 21-cv-431-KAW, Arroyo v.

                                  17   Independence Menlo Hotel Owner, LLC. The Court dismissed these cases with prejudice for

                                  18   failure to allege a violation of the Reservations Rule. As the instant case challenges similar

                                  19   website disclosures as the above cases, the Court intends to dismiss the Reservations Rule claims.

                                  20          In addition to the Reservations Rule claim, Plaintiff also alleges that “a closeup photo of

                                  21   the roll-in shower . . . demonstrates at [sic] blatant violations, clearly demonstrating that the

                                  22   shower is neither roll-in nor accessible and would create problems for the plaintiff.” (First

                                  23   Amended Compl. (“FAC”) ¶ 20, Dkt. No. 14.) For example, Plaintiff opines that there may be no

                                  24   60-inch roll-in clearance. (FAC ¶ 22.) Thus, based on the photo, Plaintiff alleges that Defendant

                                  25   failed to provide an accessible shower and bathing facility in its accessible guestroom. (FAC ¶

                                  26   39.) It is not, however, clear to the Court that Plaintiff’s speculations about a website photo can

                                  27   establish an ADA violation, particularly when Plaintiff has not visited the facility in question.

                                  28          Accordingly, the Court ORDERS Plaintiff to show cause, within two weeks of the date of
                                   1   this order, why this case should not be dismissed by: (1) explaining how this case is

                                   2   distinguishable from SC Landmark Hotels, RLJ C San Francisco, LP, and Independence Menlo

                                   3   Hotel Owner, LLC, and (2) explaining why the photo establishes an ADA violation and/or

                                   4   Plaintiff’s standing. Plaintiff shall provide case authority, if any, that explains whether a violation

                                   5   can be established by a photograph even if the plaintiff did not visit the facility. Defendants shall

                                   6   file their response within one week of Plaintiff’s OSC response. The responses shall be no more

                                   7   than eight pages.

                                   8            The Court CONTINUES the motion hearing to July 1, 2021.

                                   9            IT IS SO ORDERED.

                                  10   Dated:
                                                                                              __________________________________
                                  11                                                          KANDIS A. WESTMORE
                                  12                                                          United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
